FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   June 21, 2012
                                    TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 MARVIN LEE TAYLOR,

          Plaintiff - Appellant,
                                                        No. 12-1091
 v.                                             (D.C. No. 11-CV-02902-LTB)
                                                          (D. Colo.)
 ARISTEDES W. ZAVARAS; SUSAN
 S. JONES; MARSHALL CARIFFITH;
 TINA VALDEZ; M.N. MCCORMICK;
 SOLANO (MS),

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Marvin Lee Taylor, a Colorado state inmate proceeding pro se, appeals

from the judgment dismissing his prisoner complaint without prejudice for failure

to respond to a magistrate judge’s order directing him to amend his complaint to

comply with the requirements of Fed. R. Civ. P. 8. Mr. Taylor’s statement of fact

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
rambled over 37 handwritten pages, touching on events of unclear relevance, but

the thrust seems to be an objection to a prison policy that restricts the reading

materials of sex offenders. Certain magazines he subscribed to had pages

removed by censors because they depicted “scantily clad or provocatively posed

persons,” which is “contrary” to his “individualized rehabilitation goals.” These

included issues of Rolling Stone, R. 94, 99; Budget Travel, R. 96; and Motor

Trend, R. 100. The boxes checked on the censorship forms suggest that all were

eventually delivered except for two editions of Rolling Stone, R. 69, 98.

      In any event, Rule 8 requires that pleadings contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” This is to

allow courts to understand the nature of the complaint and basis of jurisdiction

and permit those sued to prepare an answer. We have observed that “rambling

narrations of fact coupled with conclusory legal assertions do not assist the court

or the defendants.” Tuttamore v. Lappin, 429 F. App’x 687, 689 (10th Cir. 2011).

The magistrate was certainly entitled to find Mr. Taylor’s pleading neither plain

nor short. Yet Mr. Taylor did not respond to the order to redraft the complaint

and, accordingly, the district court dismissed the matter. Mr. Taylor does not

deny that he received the magistrate’s order, nor does he explain why he failed to

respond. All litigants, even those who appear pro se, are required to comply with

the same procedures, including responding to the orders of a magistrate judge.

See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

                                        -2-
       That leaves us little choice but to DENY his motion for in forma pauperis

status and AFFIRM the dismissal without prejudice. Mr. Taylor may file in

district court again, if he does so in compliance with the rules of procedure. Mr.

Taylor is reminded of his obligation to make full payment of the appellate filing

fee.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-